The conviction was for murder in the first degree, and the defendant was sentenced to imprisonment for life.
No question is presented as to the venire. If such there was it is treated as being waived. Walker v. State, 204 Ala. 474,85 So. 787; Whitehead v. State, 206 Ala. 288, 90 So. 351; Vann v. State, 207 Ala. 152, 92 So. 182.
The judgment and sentence were rendered and pronounced by the court pursuant to the verdict of the jury finding "the defendant guilty of murder in the first degree as charged in the indictment," and fixing "the penalty at life imprisonment" for a term of life. Sullivan v. State, 208 Ala. 473,94 So. 473. The minute entry of the court shows a judgment and sentence by the court in accordance with the verdict; a judgment of guilt is sufficiently implied in the sentence. Ex parte State, 202 Ala. 694, 81 So. 656; Talbert v. State,140 Ala. 96, 37 So. 78; Ex parte Roberson, 123 Ala. 103,26 So. 645, 82 Am. St. Rep. 107.
The proper place for the order for service of copy of the indictment is in the order fixing the special venire, which is not set out in the record. White v. State, 209 Ala. 546 (3),96 So. 709. However, the record shows that a copy of the indictment was "executed by serving a copy of the within [indictment] on Alex Carmichael. 11-19-1924. T. J. Shirley, Sheriff. W. M. Gwin, Deputy Sheriff." The date indicated we judicially know was November 19, 1924, four days after the arraignment and order setting day for trial (November 15, 1924), and for venire and copy thereof to be served on defendant. The cause, being called on December 1, 1924, was duly continued to December 3d, when defendant was permitted to interpose an additional plea to the indictment of "not guilty by reason of insanity." Thus it appears that defendant was not denied any constitutional (section 6) or statutory rights in the premises. Code 1923, § 8644.
The record having been examined, no reversible error is disclosed, and judgment is here rendered as the law demands. Code 1923, § 3258; Howerton v. State, 191 Ala. 13,67 So. 979. *Page 265 
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.